Citation Nr: 1816570	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  13-20 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability, characterized as degenerative disc disease (DDD), to include as secondary to the service-connected bilateral ankle disability.

2. Entitlement to an initial rating in excess of 10 percent disabling for service-connected right ankle disability.

3. Entitlement to an initial rating in excess of 10 percent disabling for service connected left ankle disability.

4. Entitlement to an earlier effective date than September 3, 2008 for service connection of bilateral ankles.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1989 to February 1997 and in an imminent danger area in Saudi Arabia from December 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision for lumbar spine condition and a June 2010 rating decision granting service connection for the Veteran's bilateral ankle disability with an award of a 10 percent disability rating for each by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1. The Veteran's lumbar spine disability (DDD) is proximately due to or the result of his service-connected bilateral ankle disability.

2. The Veteran's right ankle disability was manifested by no worse than marked limited motion of the ankle, and was not manifested by ankylosis of the ankle.

3. The Veteran's left ankle disability was manifested by no worse than marked limited motion of the ankle, and was not manifested by ankylosis of the ankle.

4.  The original claim for service connection for the Veteran's ankles was received on June 27, 2005.  The RO denied this claim in a March 22, 2006 rating decision.  The Veteran did not appeal the decision, and it became final.

CONCLUSIONS OF LAW

1. The criteria for service connection for lumbar spine disability (DDD), secondary to the service-connected bilateral ankle disability, have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

2. The criteria for an initial rating of 20 percent, and no higher, for the service-connected right ankle disability during the entire period on appeal have been met. 38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Code (DC) 5271 (2017).

3. The criteria for an initial rating of 20 percent, and no higher, for the service-connected left ankle disability during the entire period on appeal have been met.  38  U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Code 5271 (2017).

4. The criteria for an effective date prior to September 3, 2008 for a grant of service-connection for bilateral ankle disability have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (2012); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability. 38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, 8 Vet. App. 374 (1995).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2009).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Instead, as explained in Mitchell, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. § 4.45.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's bilateral ankle disability is rated under 38 C.F.R. § 4.71a, DC 5271, which provides ratings based on the limitation of motion of the ankle.  Under this diagnostic code, a 10 percent rating is warranted with moderate limitation of motion and a 20 percent rating is warranted with marked limitation of motion; 20 percent is the highest available schedular rating for limitation of motion of the ankle under DC 5271.

Terms such as "mild," "moderate," and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence so that decisions will be equitable and just.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Generally, the effective date of a rating and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 104 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 


Factual Background and Legal Analysis

Service Connection for Lumbar Spine

The Veteran has a current diagnosis of degenerative joint disease in his lumbar spine, as noted in an April 2007 MRI report.  The first element of service connection is thereby satisfied.

On the matter of direct service connection, the record contains only a negative opinion from the March 2011 VA examiner pertaining to the low back.  Therefore, the elements for direct service connection are not satisfied.

As stated above, secondary service connection may be established for a disability which is proximately due to, or the result of, a service-connected disability.  Such is the case regarding the Veteran's lumbar spine degenerative disc disease and his service-connected ankle disability.

In a February 2016 medical opinion, the Veteran's private treatment provider reviewed the entire file, including the previous VA examinations.  She opined that, "Due to the limp associated with his left ankle condition, this veteran has a chronic antalgic gait which is associated with the development of Lumbosacral Degenerative Arthritis...Therefore,...the veteran's Lumbosacral Spine Condition to include Degenerative Disc Disease (DDD) is secondary to, and/or at least aggravated by biomechanical changes from [his] service-connected bilateral ankle conditions with Antalgic gait."

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to secondary service connection for his lumbar spine DDD, as caused by his service-connected ankle disability. 

The February 2016 positive nexus opinion constitutes the entirety of the evidence on the matter of secondary service connection; there is no evidence to the contrary of this opinion.  Moreover, the February 2016 report is adequate for the purposes of adjudication.  The provider based her conclusions on a review of the record and provided a rationale for her opinions, as well as a review of the medical literature pertaining to the issue.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In sum, the evidence is at least in equipoise in showing that the Veteran has a lumbar spine DDD disorder that was caused by a service-connected disability.  In resolving all reasonable doubt in the Veteran's favor, secondary service connection is warranted.

Increased Initial Rating for Ankles

The Veteran asserts that his ankles should be rated higher than the 10 percent rating currently assigned to each.  He has described his pain as 9/10, he stated that he is unable to stand for more than short periods of time, that he has to wear a brace to support his left ankle at all times, and his left ankle has made his right ankle worse because he shifts his body weight onto the right ankle.  He stated that at the end of the day his ankle feels inflamed and throbs, with constant pain.  March 2010.  His spouse submitted a March 2010 statement wherein she described the Veteran's ankle as "the first thing he deals with in the morning and the last thing we deal with before bed. When he gets out of bed he can barely stand straight up."

The Veteran attended a VA examination for his ankles in April 2013.  The examiner reported range of motion findings as right ankle plantar flexion to 20 degrees, and dorsiflexion to 10 degrees.  The left ankle plantar flexion was to 20 degrees and dorsiflexion to 10 degrees.  Objective evidence of painful motion was noted at the same degrees recorded for range of motion.  Range of motion results after repetitive use yielded the same measurements.  No ankylosis in either ankle was noted.  The examiner noted that the Veteran experienced flare-ups and "there are contributing factors of pain with flexion during the flare-ups..."

A private medical opinion of February 2016 analyzed the VA examination range of motion results and concluded that the results clearly indicate marked limitation of motion.  The provider opined that the Veteran's dorsiflexion of 10 degrees (normal is 20 degrees) and plantar flexion to 20 degrees (normal is 45 degrees) supported a finding of marked limitation of motion, as the Veteran "would have a marked degree of his overall symptomology which is clearly noticeable and evident, with both objective and subjective symptomology, resulting in functional loss."

Here, considering the Veteran's pain and corresponding functional impairment, including during flare-ups, the Board finds the Veteran's right ankle and left ankle disabilities are manifested by marked limitation of motion.  The credible statements of the Veteran and his spouse describing his functional loss due to pain, as well as the medical evidence of reduced range of motion and limping, describe a disability that is marked in nature.  Accordingly, an initial rating of 20 percent, but no higher, is warranted for the period on appeal.

As the medical evidence does not show ankylosing, the Board determines that DC 5271 is the appropriate diagnostic code to rate the Veteran's bilateral ankle disability.  As noted above, 20 percent is the maximum rating allowed under that diagnostic code, for marked limitation of motion, which has been shown in this case.

Earlier Effective Date

The Veteran asserts that his bilateral ankle disability should have an effective date of June 27, 2005, which is the date he first filed for service connection for his ankles. 

Before addressing the substantive issue, a procedural history is in order.  As noted above, the Veteran initially filed for service connection for his ankles and his back in June 2005.  The RO issued a rating decision in March 2006 denying service connection for the Veteran's bilateral ankle condition and his lower back condition.  The notification letter, also dated March 22, 2006, was sent to the Veteran and it included the information that the Veteran had one year from the date of the letter to appeal the decision, as well as an enclosed VA Form 4107 explaining his right to appeal.  The Veteran did not appeal.  By law, the decision became final one year later.

On September 3, 2008 the RO received a letter from the Veteran stating he "would like to kindly re-open my claim concerning my right ankle.  Previously there was decision made in 2006 concerning the above mentioned claim."

In March 2009 the RO issued a rating decision regarding the Veteran's left ankle, stating that the previous denial of service connection was confirmed and continued.  In August 2009 the Veteran submitted new evidence regarding his left ankle, which kept the March 2009 rating decision from becoming final.

In December 2009, the RO issued another rating decision for the Veteran's left ankle, denying the claim for service connection stating that the evidence submitted was not new and material.

Then, in February 2010, the Veteran was afforded a VA examination for his ankles.  The VA examiner provided a positive nexus opinion for the Veteran's bilateral ankle condition.  As a result of this examination, the RO issued a rating decision in June 2010 granting service connection for the Veteran's left ankle sprain, effective September 3, 2008 and service connection for his right ankle sprain, effective February 1, 2010, the date of the VA examination.  

In July 2010 the Veteran submitted a notice of disagreement with the June 2010 rating decision, disagreeing with the initial 10 percent rating assigned to his left and right ankles, seeking a 20 percent rating for his ankles, and stating that the effective date "should be 2005 when I first put my claim in."

In June 2013, the RO issued a rating decision granting an earlier effective date for the Veteran's right ankle to September, 3, 2008, the date he filed to reopen his claim for his right ankle.  As a result of this rating decision, the Veteran is now in receipt of the proper effective date for his bilateral ankle disability.

Regarding the Veteran's claim that the effective date should be June 27, 2005, the Board notes that the Veteran acknowledged the 2006 denial of his 2005 claim when he wrote to reopen the claim for his right ankle.  As stated above, the Veteran was provided with a copy of the April 2006 rating decision denying his claims and an accompanying notification letter, which included information about the steps to take if he disagreed with that decision, including filing a notice of disagreement within one year of that decision.  Unfortunately, the Veteran did not file a timely appeal.  

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on September 3, 2008.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Because the Veteran's right ankle and left ankle disabilities are related to service, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the day following service or the date he filed his original claim because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection.



ORDER

Service connection for degenerative disc disease of the lumbar spine, secondary to service-connected bilateral ankle disability, is granted.

An initial rating of 20 percent for right ankle disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating of 20 percent for service connected left ankle disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

An earlier effective date than September 3, 2008 for service connection of bilateral ankles is denied.





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


